Citation Nr: 1648217	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected right knee disability.

4.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected right knee disability.

5.  Entitlement to service connection for a bilateral ankle disability, claimed as secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973 and from January 1983 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2010 and October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2016, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

After having carefully considered the matter, the Board finds that the issues on appeal must be remanded for further evidentiary development.

With respect to the claim of entitlement to service connection for bilateral hearing loss, the Veteran contends that he was primarily exposed to aircraft noise during his military service, but also had frequent exposure to artillery, explosives, radar/radio noise, and various weapons through training.  See, e.g., the VA examination dated March 2010; see also the August 2016 Board hearing transcript.  He was afforded a VA audiology examination in March 2010, at which time a diagnosis of normal to profound bilateral sensorineural hearing loss was established.  As to the question of nexus, the examiner determined that the Veteran's "[h]earing loss is less likely as not (less than 50/50 probability) caused by or a result of military noise."  The examiner explained that the "Veteran's hearing thresholds were entirely normal in both ears at time of discharge."  The examiner continued, "[h]is tinnitus is at least as likely as not associated with his hearing loss regardless of when the change in thresholds may have occurred.  And his tinnitus is at least as likely as not initially caused by weapons and heavy equipment in the military."  The examiner further stated, "[t]innitus may precede hearing loss with noise exposure."

Crucially, the March 2010 VA examiner's opinion appears to set forth contradictory conclusions concerning the etiology of the Veteran's claimed auditory symptoms.  Moreover, the lack of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim).  Accordingly, the Board finds that another VA medical opinion must be obtained to adequately address the etiology of the claimed bilateral hearing loss.

As to the claims of entitlement to service connection for disabilities of the low back, bilateral hips, left knee, and bilateral ankles, the Veteran was afforded a VA examination in April 2013 at which time the examiner confirmed diagnoses of bilateral ankle degenerative joint disease (DJD), bilateral hip DJD, lumbar spine DJD, and left knee DJD.  As to the question of etiology, the examiner determined that the claimed conditions are "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  Although the examiner provided a thorough rationale to support his conclusion, he failed to address the question of whether the diagnosed low back, bilateral hip, left knee, and bilateral ankle disabilities are aggravated by the service-connected right knee disability.  As such, the matters must be remanded in order to obtain a VA addendum opinion to address the outstanding question of aggravation.

In addition, the claims file contains the Veteran's VA treatment records dated through April 2010, as well as certain VA treatment records dated in March 2015.  As such, upon remand, the AOJ should obtain the Veteran's VA treatment records dated from April 2010, as well as any other pertinent records of the Veteran's ongoing treatment.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received, to include records of the Veteran's VA treatment dated from April 2010.  All such available documents must be associated with the claims file.

2. Arrange for the claims file to be forwarded to a VA audiologist for review and an advisory medical opinion as to the etiology of the claimed hearing loss.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history as contained in the claims file.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.

Following review of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include the claimed in-service noise exposure.

The audiologist is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The audiologist is advised that the Veteran is considered to be competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

Should the audiologist decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

The audiologist must provide a rationale for each opinion given.

3. Refer the VA claims file to a physician with appropriate expertise.  The physician is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the physician should respond to the following:

(a) Is it at least as likely as not that the diagnosed low back, bilateral hip, bilateral ankle, and left knee disabilities had their onset in service, or in the case of arthritis, within the year immediately following any period of service, or are otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that the diagnosed low back, bilateral hip, left knee, and bilateral ankle disabilities were caused by a service-connected disability, to specifically include the right knee disability?

(c) Is it at least as likely as not that the Veteran's current disabilities of the low back, bilateral hip, left knee, and bilateral ankle are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the right knee disability?

If the Veteran's diagnosed low back, bilateral hip, left knee, and bilateral ankle disabilities are aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The absence of evidence of treatment for the claimed disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

Should the physician decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

The physician must provide a rationale for each opinion given.

4. Readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

